Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Burns (Reg. No. 46,238) on 07/09/2021.

The application has been amended as follows: 

Claim 1.    (Currently Amended) A self-diagnostic circuit comprising:
an electrical conductor configured to multiplex;
a first switch interposing the electrical conductor; and
a first module crossing the first switch, and including a first receptor antenna associated with the conductor on one side of the first switch, a first emitter antenna associated with the conductor on an opposite side of the first switch, and a first interfacing microprocessor; and
wherein the first interfacing microprocessor is configured to generate a first address signal indicative of the first module, receive no signal from the first receptor antenna when the first switch is open thus generating a first open signal and outputting the first open signal and the first address signal to the conductor via the first emitter antenna, and receive a first induced frequency signal from the receptor antenna when the first switch is closed thus generating a first closed signal and outputting the first closed signal and the first address signal to the conductor via the first emitter antenna[.](;)
a second switch interposing the electrical conductor; and
a second module respectively crossing the second switch, and including a second receptor antenna associated with the conductor on one side of the second switch, a second emitter antenna associated with the conductor on an opposite side of the second switch, and a second interfacing microprocessor;
wherein the second interfacing microprocessor is configured to receive no signal from the second receptor antenna relative to the second switch when the second switch is open and receive as an induced frequency one of the first open and the first closed signals combined with the first address signal, and generate a second open signal and a second address signal indicative of the second module when the second switch is open, and output the first open or first closed signal with the first address signal combined with the second open signal and the second address signal to the conductor via the second emitter antenna; and
wherein the second interfacing microprocessor is configured to receive a second induced frequency signal from the second receptor antenna when the second switch is closed and receive as an induced frequency one of the first open and the first closed signals combined with the first address signal, and generate a second closed signal and a second address signal indicative of the second module when the second switch is closed, and output the first open or first closed signal with the first address signal combined with the second closed signal and the second address signal to the conductor via the second emitter antenna.
Claim 2.    (Cancelled)
Claim 3.    (Currently Amended) The self-diagnostic circuit set forth in claim 1, wherein the first open signal and the first address signal are outputted as one distinctive first output signal, and the first closed signal and the first address signal are outputted as one distinctive second output signal.
Claim 10.    (Currently Amended) The self-diagnostic circuit set forth in claim 1, wherein the first switch is disposed in series with the second switch.
Claim 11.    (Currently Amended) The self-diagnostic circuit set forth in claim 1, wherein the first switch is disposed parallel to the second switch.
Claim 15.    (Currently Amended) The elevator system set forth in claim 14, wherein the first and second modules are part of a plurality of modules combined in a daisy chain providing redundant information on respective switch positions, and wherein the daisy chain adds redundancy applied to a Programmable Electronic Systems in Safety Related Applications (PESSRAL) 



Reason for Allowance

3.	Claims 1 and 3-15 are allowed.

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 14:
As to claims 1 and 3-13 the present invention is direct to a self-diagnostic circuit comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the second interfacing microprocessor is configured to receive no signal from the second receptor antenna relative to the second switch when the second switch is open and receive as an induced frequency one of the first open and the first closed signals combined with the first address signal, and generate a second open signal and a second address signal indicative of the second module when the second switch is open, and output the first open or first closed signal with the first address signal combined with the second open signal and the second address signal to the conductor via the second emitter antenna”.
As to claims 14-15 the present invention is direct to  an elevator system comprising: Independent claim 14 identifies the uniquely distinct features of “a second module respectively crossing the second switch, and including a second receptor antenna associated with the conductor on one side of the second switch, a second emitter antenna associated with the conductor on an opposite side of the second switch, and a second interfacing microprocessor, wherein the second interfacing microprocessor is configured to receive no signal from the second receptor antenna relative to the second switch when the second switch is open and receive as an induced frequency one of the first open and the first closed signals combined with the first address signal, and generate a second open signal and a second address signal indicative of the second module when the second switch is open, and output the first open or first closed signal with the first address signal combined with the second open signal and the second address signal to the conductor via the second emitter antenna, and wherein the second interfacing microprocessor is configured to receive a second induced frequency signal from the second receptor antenna when the second switch is closed and receive as an induced frequency one of the first open and the first closed signals combined with the first address signal, and generate a second closed signal and a second address signal indicative of the second module when the second switch is closed, and output the first open or first closed signal with the first address signal combined with the second closed signal and the second address signal to the conductor via the second emitter antenna”.
The closest prior art, Jordan et al. (Patent No. US 10,346,811 B1), Roussel et al. (Pub 2021/0101783 A1), Bardin et al. (Pub No. US 2017/0097627 A1) teaches Safety System and Method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                                                                                                                                                                                                        /ALVARO E FORTICH/Primary Examiner, Art Unit 2867